              Case 6:18-bk-06821-KSJ        Doc 542     Filed 08/10/21    Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  VI'WW.flmb.uscourts.gov

                                                            Chapter 7
In re:
                                                            Case No. 6:I8-bk-06821-KSJ
DON KARL JURA YIN,
                                                            Case No. 6:20-bk-01801-KSJ
         Debtor.
------------------~/                                        Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURAYIN,
Case No. 6:18-bk-06821-KSJ

MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

         Applicable Debtors.
--------------------~/
                     TRUSTEE'S NOTICE OF INTENT TO SERVE SUBPOENA
                   FOR REMOTE RULE 2004 EXAMINATION OF ANTON BOTHA
                           [via Zoom, Testimony & Production]

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case
No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-
KSJ), by and through his undersigned counsel, pursuant to Fed. R. Bank. P. 2004, Local Rule
2004-1, and Fed. R. Civ. P. 45, applicable to this proceeding by Fed. R. Bankr. P. 9016, hereby
gives notice of his intent to serve the Subpoena attached as Exhibit 1 on ANTON BOTHA at
7505 County Road 56! Clermont, FL 34714
         The scope of the examination is be as described in Bankruptcy Rule 2004, and no order
shall be necessary. The Subpoena for Rule 2004 Examination attached as Exhibit 1 is for
testimony by oral examination [via remote video conference] and for production of documents
and items as specified in Exhibit A to the attached Subpoena. The examinee is requested to
produce the items listed on the attached Subpoena Exhibit A to the undersigned as designated in
the Subpoena on or by Wednesday, August 25,2021.



                                                                                        Page I of2
              Case 6:18-bk-06821-KSJ            Doc 542       Filed 08/10/21      Page 2 of 8




In re Don K Juravin, Debtor                                  Jointly Administered Case No. 6:I8-bk-0682I-KSJ
Trustee's Notice oflntent to Serve Subpoena
for Remote Rule 2004 Examination of Anton Botha [via Zoom, testimony & production]

        Testimony by oral examination shall be at a subsequent date to be mutually agreed but
not later than 20 days after the completion of the referenced document production.                     The
examination shall be continuing trom day to day until completion, and is being taken for the
purpose of discovery and for use at any hearing or trial or for such other purpose as are permitted
under the applicable rules,
        Dated: August I 0, 202 L         Respectfully submitted,

                                               IS/JAMES D. RYAN
                                                 JAMES D, RYAN, ESQ.
                                                 FLORIDA BAR No, 0976751
                                                 JDR@R YANLA WGROUP ,NET
                                                 LAUREN@RYANLAWGROUP.NET
                                                 RYANLAWGROUP,PLLC
                                                 636 U.S. HIGHWAY ONE, SUITE 110
                                                 NORTH PALM BEACH, FL 33408
                                                 MAIN: (561) 881-4447 FAX: (561) 881-4461
                                                 SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 10, 2021, a true and correct copy of the foregoing
Notice oflntent to Serve Subpoena has been served by CM/ECF and US mail as indicated:

CMIECF:
        United States Trustee, George C, Young Federal Bldg., 400 W. Washington Street, Suite
        II 00, Orlando, FL 3280 I
        Dennis D. Kennedy, Trustee, P, 0. Box 541848, Merritt Island, FL 32954
        Bradley M. Saxton, Esq., Winderweedle, Haines, Ward & Woodman, P.A., 329 Park
        Avenue North, 2nd Floor, Winter Park, FL 32789;
        Aldo G, Bartolone, Jr., Esq,, Bartolone Law, PLLC, 1030 North Orange Avenue, Suite
        300, Orlando, FL 3280 I

US Mail:
Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756
Anton Botha, 7505 County Road 561 Clermont, FL 34714

                                                 Is/JAMES D. RYAN
                                                    JAMES D. RYAN, ESQ.

                                                                                                 Page 2 of2
                                Case 6:18-bk-06821-KSJ                   Doc 542          Filed 08/10/21           Page 3 of 8

82540 (Form2540- Subpoena for Rule 2004 Examination) ( 12/15)



                                     UNITED STATES BANKRUPTCY COURT                                                                     EXHIBIT 1
                                                               Middle District of Florida


         In re DON KARL JURA YIN                                                                  Case No. 6:18-bk-06821-KSJ
                Debtor
                                                                                                   Chapter_7_

                                       SUBPOENA FOR RULE 2004 EXAMINATION
                                                   (VIA ZOOM)
         To: ANTON BOTHA 7505 COUNTY RD 561 CLERMONT FL 34714
                                            (Name ofperson to whom the subpoena is directed)

lXl Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at
    an examination under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order
    authorizing the examination is attached.
    PLACE                                                                                          DATE AND TIME
                                                                                                    The examination will be at a subsequent
         Remote (via video conferencing)                                                            date to be mutually agreed but not later
                                                                                                   than 20 days after the completion of the
                                                                                                   document production referenced below

    The examination will be recorded by this method: court reporter stenography

~       Production: You, or your representatives, must also bring with you to the examination the following
         documents, electronically stored information, or objects, and must permit inspection, copying, testing,
         or sampling of the material:
                         A list of items to be produced is attached hereto as EXHIBIT A.

        These items are to be produced for inspection and copying by the undersigned attorney, James D. Ryan, Esq., by
        Wednesday. August 25, 2021. To the extent the items can be produced by mail or email, they should be sent
        to: Ryan Law Group, PLLC, 636 US Highway One, Suite 110, North Palm Beach, FL 33408,
        jdr@ryanlawgroup.net; the designated place of production if physical inspection and copying are required is
        at a mutually agreed location in accordance with the Federal Rules of Procedure.
                                                                                 SEE ATTACHED EXHIBIT A
    The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached-
    Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and
    Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

    I     Date:
              CLERK OF COURT
                                                                                                1 s/James D. Ryan
                                             Signalure of Clerk or Deputy Clerk        OR          Attorney's signature

         The name, address, email address, and telephone number of the attorney representing Dennis D. Kennedy, Trustee, who issues
         or requests this subpoena, are: James D. Ryan, Esq., Special Counsel to the Trustee, Ryan Law Group, PLLC, 636
         US Highway One, Suite 110, North Palm Beach, FL 33408. Tel: 561-881-4447 email: jdr@ryanlawgroup.net
                                         NOTICE TO THE PERSON WHO ISSUES OR REQUESTS THIS SUBPOENA
         If this subpoena commands the production of documents, electronically stored infonnation, or tangible things, or the inspection of premises
         before trial, a notice and a copy of this subpoena must be served on each party before it is served on the person to whom it is directed. Fed.
         R. Civ. P. 45(a)(4).
                             Case 6:18-bk-06821-KSJ              Doc 542     Filed 08/10/21   Page 4 of 8
82540 (Fonn 2540- Subpoena for Rule 2004 Examination) (Page 2)




                                                           PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

 I received this subpoena for (name of individual and title,      if any):
 on (date)


0      I served the subpoena by delivering a copy to the named person as follows: - - - - - - - - - - - - - -

                                                         on (date) _ _ _ _ _ _ _ _ _ _ ; or


0      I returned the subpoena unexecuted b e c a u s e " ' ' - - - - - - - - - - - - - - - - - - - - - - - - - - -



 Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to
 the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $ - - - - - - - -

     My fees are$ _ __               for travel and $ _ ___ for services, for a total of$.________


     I declare under penalty of perjury that this infonnation is true and correct.

     Date:

                                                                                         Server's signature


                                                                                        Printed name and title



                                                                                          Server's address


       Additional infonnation concerning attempted service, etc.:
                               Case 6:18-bk-06821-KSJ                         Doc 542     Filed 08/10/21             Page 5 of 8
H2540 (Form 2540- Subpoena for Ruk 2004 Examination) (Page 3)



                      Federal Rule of Civil Procedure 4S(c), (d), (e), and (g) (Effective 12/1113)
                  (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

  (c) Place of compliance.                                                                (ii) disclosing an unretained expert's opinion or infonnation that does
                                                                                     not describe specific occurrences in dispute and results from the expert's
  (I J For a Trial. Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
  person to attend a triaL hearing, or deposition only as follows:                      (C) Specifjdng Conditions as an Alternative. In the circumstances
      lA) within 100 miles of where the person resides. is emplo)'ed, or             described in Rule 45(d)(3)(B), the court may, instead of quashing or
  regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
      (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
  transacts business in person, if the person                                              (i) shows a substantial need for the testimony or material that cannot
         (i) is a party or a party's officer; or                                     be otherwise met without undue hardship; and
         (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                             compensated.

  (2) For Orher Discove1y. A subpoena may command:                                   (e) Duties in Responding to a Subpoena.
      (A) production of documents, or electronically stored infOrmation, or
  things at a place within I 00 miles of where the person resides, is employed,          (I) Producing Documents or Electronically Stored Information.
  or regularly transacts business in person; and                                     These procedures apply to producing documents or electronically stored
      (B) inspection of premises, at the premises to be inspected.                   information:
                                                                                          (A) Documents. A person responding to a subpoena to produce
  (d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                     documents must produce them as they are kept in the ordinary course of
                                                                                     business or must organize and label them to correspond to the categories in
         (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
                                                                                     the demand.
  responsible fOr issuing and serving a subpoena must take reasonable steps to
                                                                                          (B) Form for Producing Electronically Stored Information Not
  avoid imposing undue burden or expense on a person subject to the
                                                                                     Specified. If a subpoena does not specifY a form for producing
  subpoena. The court for the district where compliance is required must
                                                                                     electronically stored information, the person responding must produce it in
  enforce this duty and impose an appropriate sanction~ which may include
                                                                                     a form or forms in which it is ordinarily maintained or in a reasonably
  lost earnings and reasonable attorney's fees- on a party or attorney who
                                                                                     usable fonn or forms.
  fails to comply.
                                                                                          (C) Electronically Stored Information Produced in Only One Form. The
                                                                                     person responding need not produce the same electronically stored
  (2j Command to Produce .\1aterials or Permit Inspection.
                                                                                     intOm1ation in more than one form.
      (Aj Appearance 1\'ot Required. A person commanded to produce
                                                                                          (D) Inaccessible Electronically Stored Information. The person
  documents, electronically stored inforn1ation, or tangible things, or to permit
                                                                                     responding need not provide discovery of electronically stored information
  the inspection of premises, need not appear in person at the place of
                                                                                     from sources that the person identifies as not reasonably accessible because
  production or inspection unless also commanded to appear for a deposition,
                                                                                     of undue burden or cost. On motion to compel discovery or for a protective
  !learing, or trial.
                                                                                     order, the person responding must show that the infonnation is not
      {B) Objecrions. A person commanded to produce documents or tangible
                                                                                     reasonably accessible because of undue burden or cost. If that showing is
  things or to permit inspection may serve on the party or attorney designated
                                                                                     made, the court may nonetheless order discovery from such sources if the
  in the subpoena a written objection to inspecting, copying, testing or
                                                                                     requesting party shows good cause, considering the limitations of Rule
  sampling any or all of the materials or to inspecting the premises- or to
                                                                                     26(b)(2)(C). The court may specify conditions for the discovery.
  producing electronically stored information in the form or forms requested.
  The objection must be served before the earlier of the time specified for
                                                                                       (2) Claiming Privilege or Protection.
  compliance or !4 days after the subpoena is served. If an objection is made,
                                                                                          (A) Information Withheld. A person withholding subpoenaed
  the follov,•ing rules apply:
                                                                                     information under a claim that it is privileged or subject to protection as
          (i) At any time, on notice to the commanded person, the serving party
                                                                                     trialwpreparation material must:
  may move the court for the district where compliance is required for an
                                                                                            (i) expressly make the claim; and
  order compelling production or inspection.
                                                                                           (ii) describe the nature of the withheld documents, communications,
          (ii) These acts may be required only as directed in the order, and the
                                                                                     or tangible things in a manner that, without revealing information itself
  order must protect a person who is neither a party nor a party's officer from
                                                                                     privileged or protected, will enable the parties to assess the claim.
  significant expense resulting from compliance.
                                                                                          (B) Information Produced. If information produced in response to a
                                                                                     subpoena is subject to a claim of privilege or of protection as trialw
  {3) Quashing or Modifving a Subpoena.
                                                                                     preparation material, the person making the claim may notify any party that
     (Aj When Required. On timely motion, the court for the district where
                                                                                     received the infonnation of the claim and the basis for it. After being
  compliance is required must quash or modify a subpoena that:
                                                                                     notified, a party must promptly return, sequester, or destroy the specified
         (i) fails to allow a reasonable time to comply;
                                                                                     information and any copies it has; must not use or disclose the information
        (ii) requires a person to comply beyond the geographical limits
                                                                                     until the claim is resolved; must take reasonable steps to retrieve the
  specified in Rule 45(c);
                                                                                     information if the party disclosed it before being notified; and may
       (iii) requires disclosure of privileged or other protected matter, if no
                                                                                     promptly present the information under seal to the court for the district
  exception or waiver applies; or
                                                                                     where compliance is required for a determination of the claim. The person
       (iv) subjects a person to undue burden.
                                                                                     who produced the information must preserve the information until the claim
     {B) When Permitted. To protect a person subject to or affected by a
                                                                                     is resolved.
  subpoena, the court for the district where compliance is required may, on
  motion, quash or modifY the subpoena if it requires:
                                                                                     (g) Contempt. The court for the district where compliance is required- and
       (i) disclosing a trade secret or other confidential research,
                                                                                     also, after a motion is transferred, the issuing court- may hold in contempt
  development, or commercial infonnation; or
                                                                                     a person who, having been served, fails without adequate excuse to obey
                                                                                     the subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R Civ. P. 45(a} Committee Note (2013)
             Case 6:18-bk-06821-KSJ          Doc 542     Filed 08/10/21     Page 6 of 8




                                          EXHIBIT A
                                             [BOTHA]

                                           DEFINITIONS

Arora Entity means any privately owned corporation, company, partnership, trust or business in
which Karan Arora has worked, has been an officer or director or has held any direct or indirect
legal or equitable ownership interest in from 2014 to date.

Juravin Related Entity means any privately owned corporation, company, partnership, trust or
business that, to your knowledge: Involves or involved Don Karl Juravin (Juravin) as an officer,
director or registered agent; in which Juravin holds or held a direct or indirect legal or equitable
ownership interest; or that directly or indirectly employs or employed Juravin.

You and Your mean Anton Botha.

Juravin means Don Karl Juravin and/or any Juravin Related Entity.

Karan Arora means Karan Arora and/or any Arora Entity.

Earnings shall include compensation paid or payable, in money of a sum certain, for personal
services or labor whether as wages, salary, commission, or bonus.

Money shall include any form of recognized currency including crypto currency.

Relating, Concerning, Showing, Pertaining or Reflecting shall be construed in the broadest
sense of each word, and shall be deemed to encompass any document or thing directly or indirectly
describing, constituting, discussing, mentioning, commenting on, supporting, contradicting, or
referring to the subject or topic in question, either in whole or in part.

This case means the DON KARL JURAVIN bankruptcy cases# 6:18-bk-06821-KSJ and the
MUST CURE OBESITY, CO. bankruptcy case # 6:20-bk-01801-KSJ which are jointly
administered under case# 6:18-bk-06821-KSJ.

Or shall include the disjunctive (or) and conjunctive (and) so as to create the more inclusive
meanmg.

Person and Anyone mean an individual, business corporation, nonprofit corporation, partnership,
limited partnership, limited liability company, limited cooperative association, unincorporated
nonprofit association, statutory trust, business trust, common law business trust, estate, trust,

                                   Subpoena Exhibit A - Botha
                                            Page I
            Case 6:18-bk-06821-KSJ         Doc 542     Filed 08/10/21     Page 7 of 8




association, joint venture, public corporation, govemment or governmental subdivision, agency,
or instrumentality, or another legal or commercial entity.

Communication means any transmission or transfer of information of any kind, orally, in writing,
or in any other manner at any time or place, under any circumstances whatsoever, including
electronically stored information.    Communications on which you were copied and
communications copied to you includes those communications showing direct copy, (e.g., a 'cc: ')
and those communications sent to you by blind copy (bee), and those that do not include you but
were sent to you by another.

        DOCUMENTS AND ELECTRONICALLY STORED INFORMATION TO BE PRODUCED


I.     Your driver's license.
2.     A copy of all United Medical Group International, Inc. (UMGI) books and records,
       including but not limited to:

              Corporate organizing and operating documents (e.g., Articles of
              Incorporation, Operating Agreement, Bylaws, Minutes, Resolutions,
              local/state/federal applications for tax exempt status); those indicating
              ownership or control of intellectual property; those indicating ownership or
              control of internet mail accounts, cloud accounts, all Google accounts,
              social media accounts; banking and financial records including checkbooks,
              registers, deposit and withdrawal records, bank statements, and payroll
              records.

3.     From January I, 2017 to date, a copy of each agreement between you and Juravin or Anna
       Juravin.
4.     From January I, 2017 to date, a copy of each communication between Juravin and you.
5.     From January I, 2017 to date, a copy of each communication between Anna Juravin and
       you.
6.     From January I, 2017 to date, a copy of each communication between Karan Arora and
       you.
7.     From January I, 2017 to date, a copy of each communication with anyone regarding your
       involvement with UMGI.
8.     From January I, 2017 to date, a copy of each communication with anyone regarding your
       compensation based on your involvement with UMGI.



                                  Subpoena Exhibit A - Botha
                                           Page 2
            Case 6:18-bk-06821-KSJ          Doc 542     Filed 08/10/21     Page 8 of 8




9.     From January I, 2017 to date, a copy of each communication between Natural Vitamins
       Laboratory Corporation [NVLC], and you, including those between NVLC and anyone
       other than you that were copied to you.
I 0.   From January I, 2017 to date, a copy of each communication between United Medical
       Group International, Inc. [UMGI] and you, including those between UMGI and anyone
       other than you that were copied to you.
II.    From January I, 2017 to date, a copy of each communication between Hal Herskowitz or
       Hershkowitz and Kunitzer, P.A. and you, including those between Herskowitz or the P.A.
       and anyone other than you that were copied to you.
12.    From January I, 2017 to date, a copy of each communication between Shay Zuckerman
       and you, including those between Mr. Zuckerman and anyone other than you that were
       copied to you.
13.    From January I, 2017 to date, a copy of each communication between No am Ben Zvi and
       you, including those between Noam Ben Zvi and anyone other than you that were copied
       to you.
14.    From January I, 2017 to date, a copy of all records related to transfers of internet, social
       media, and web accounts from Don Juravin or any Juravin related entities to you and any
       entities with which you are affiliated.
15.    From January I, 2017 to date, a copy of each communication with anyone regarding money
       delivered or transferred to you or anyone acting on your behalf: and vice versa, by:
       A. Natural Vitamins Laboratory Corporation [NVLC];
       B. Globesity Foundation;
       C. United Medical Group International, Inc. [UMGI];
       D. any Juravin Related Entity;
       E. Don Juravin;
       F. Anna Juravin;
       G. Shay Zuckerman;
       H. Karan Arora;
       I. Noam Ben-Zvi




                                   Subpoena Exhibit A - Botha
                                            Page 3
